Mikoll, J.
Appeal from an order of the Court of Claims (Benza, J.), entered November 20, 1987, which denied claimant’s application pursuant to Court of Claims Act § 10 (6) for permission to file a late claim.
Claimant’s subcontractor had outstanding claims for damages against the State eminating from a Department of Transportation project. Final payment was made on January 30, 1986. Claimant and the subcontractor agreed that the latter would press the claim against the State pursuant to a liquidating agreement between them. The agreement was never executed. On March 10, 1986 the subcontractor filed a verified statement of claim with the Department. No notice of claim was filed in the Court of Claims.
The subcontractor elected to sue claimant in Supreme Court on April 2, 1987 by service of a summons with notice. Claimant then sought permission to file a late claim in the Court of Claims pursuant to Court of Claims Act § 10 (6) to protect itself against the subcontractor’s demand. The application was denied on the ground that claimant’s failure to comply with State Finance Law § 145 foreclosed relief under Court of Claims Act § 10 (6).
There should be an affirmance. This issue has been previously determined (see, Snyder Constr. Co. v State of New York, 53 NY2d 613, revg on dissenting opn below 73 AD2d 50, 54; Ferran Concrete Co. v Facilities Dev. Corp., 61 AD2d 1061).
Order affirmed, without costs. Casey, J. P., Mikoll, Yesawich, Jr., Levine and Mercure, JJ., concur.